UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54204 Zhongbao International, Inc. (Exact name of registrant as specified in its charter) Nevada 27-0938396 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) No.7 Minsheng Road, Yuzhong District Chongqing The People’s Republic of China (Address of principal executive offices) (Zip Code) +86 023-86118735 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): o Large accelerated filer o Accelerated filer o Non-accelerated filer (do not check if a smaller reporting company) x Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x As of May 10, 2011, there were 28,250,490 shares outstanding of the registrant’s common stock. ZHONGBAO INTERNATIONAL, INC. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures about Market Risk 40 Item 4. Controls and Procedures 40 PART II - OTHER INFORMATION Item 5. Other Information 41 Item 6. Exhibits 41 Signatures 42 Exhibit Index 43 PART I – FINANCIAL INFORMATION Item 1.Financial Statements. ZHONGBAO INTERNATIONAL INC. AND SUBSIDIARIES (FORMERLY FITWAYVITAMINS, INC) CONDENSED CONSOLIDATED BALANCE SHEETS March 31, June 30, (unaudited) ASSETS Current assets: Cash & cash equivalents $ $ Restricted cash Accounts receivable Advance to vendors Real estate property development completed Real estate property under development Other receivables - Prepaid expenses Total current assets Property, plant and equipment, net Other non-current assets: Other receivables Deposits and prepayments for long-term assets Real estate property under development Real estate property held for lease, net Total non-current assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Customer deposits Other payable Accrued expenses and other current liabilities Taxes payable Total current liabilities Non-current liabilities: Accounts payable - Other payable Customer deposits Long-term bank loans Total non-current liabilities Contingencies Stockholders' equity Common stock, $0.0001 par value, 75,000,000 shares authorized 28,520,490 shares and 24,242,415 shares issued at March 31, 2011 and June 30, 2010, respectively Additional paid-in capital Statutory surplus reserve Retained earnings Accumulated other comprehensive income Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ The accompanying footnotes are an integral part of these condensed consolidated financial statements 1 ZHONGBAO INTERNATIONAL INC. AND SUBSIDIARIES (FORMERLY FITWAYVITAMINS, INC) CONDENSEDCONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) Three months ended March 31, Nine months ended March 31, Revenue: Real estate sale, net of sales taxes of $604,500, $220,304, $1,746,849 and $1,214,640, respectively $ Real estate lease income Total revenue Cost of sales Cost of real estate sales Cost of real estate lease Total cost of sales Gross profit Operating expenses Selling and distribution expenses General and administrative expenses Total operating expenses Operating income Other income (expenses) Interest income (expenses) ) ) Other income (expense) ) ) Total other income (expenses) Income before income taxes Provision (benefit) or income taxes -current -deferred - ) - ) Total income tax provisions Net income Other comprehensive income Foreign currency translation adjustment ) ) ) Comprehensive income $ Basic and diluted income per common share Basic and diluted $ Weighted average common shares outstanding Basic and diluted The accompanying footnotes are an integral part of these condensed consolidated financial statements 2 ZHONGBAO INTERNATIONAL INC. AND SUBSIDIARIES (FORMERLY FITWAYVITAMINS, INC) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months ended March 31, Cash flows from operating activities: Net Income $ $ Adjustments to reconcile net income to net cash provided (used) in operating activitivies Depreciation of property and equipment Depreciation of real estate held for lease Deferred taxes - Changes in assets and liabilities: (increase) decrease in- Restricted cash ) ) Accounts receivable ) ) Advances to vendors ) Real estate property development completed ) Real estate property under development ) Other receivables and prepaid expesnes ) Accounts payable ) Customers Deposits ) ) Other payables ) ) Tax payable Accrued expense and other current liabilities ) Net cash (used in ) provided in operating activities ) Cash flows from investing activities: Purchase of property and equipment ) ) Deposit and prepayment for land and property and equipment - ) Net cash used in investing activities ) ) Cash flows from financing activities: Repayment of short-term loans - ) Shareholder capital contribution - Repayment of long-term bank loans ) - Proceeds from long-term bank loans Net cash used in (provided by)financing activities ) Effect of foreign exchange rate on cash ) Net increase (decrease) of cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information: Cash paid for interest $ $ Cash paid for income tax $ $ The accompanying footnotes are an integral part of these condensed consolidated financial statements 3 ZHONGBAO INTERNATIONAL INC. AND SUBSIDIARIES (FORMERLY FITWAYVITAMINS, INC) CONDENSEDCONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (UNAUDITED) Common Stock ($0.0001 par value) Additional Accumulated Other Comprehensive Statutory Retained Earnings(Accumulated Shares Amount Paid-in Capital Income Reserve deficit) Total Balance at June 30, 2009 $ $ $ $
